Exhibit 10.9 to 2007 10-K

CONVERGYS CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

(As amended effective October 29, 2001, except as otherwise provided)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1   NAME AND PURPOSE OF PLAN    1 SECTION 2   GENERAL DEFINITIONS;
GENDER AND NUMBER    1 SECTION 3   DEFERRALS; COMPANY MATCH    2 SECTION 4  
MAINTENANCE AND VALUATION OF ACCOUNTS    5 SECTION 5   DISTRIBUTION    7 SECTION
6   ADMINISTRATION OF THE PLAN    10 SECTION 7   FUNDING OBLIGATION    11
SECTION 8   AMENDMENT AND TERMINATION    11 SECTION 9   NON-ALIENATION OF
BENEFITS    12 SECTION 10   MISCELLANEOUS    12



--------------------------------------------------------------------------------

CONVERGYS CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

SECTION 1

NAME AND PURPOSE OF PLAN

1.1 NAME. The plan set forth herein shall be known as the Convergys Corporation
Executive Deferred Compensation Plan (the “Plan”).

1.2 PURPOSE. The purpose of the Plan is to provide deferred compensation for a
select group of officers and highly compensated employees of Convergys
Corporation (“Convergys”) and its affiliates.

1.3 EFFECTIVE DATE. The Plan shall be effective on January 1, 1999 (the
“Effective Date”).

1.4 PREDECESSOR PLANS. The Plan is intended to amend and supersede the MATRIXX
Marketing Inc. Executive Deferred Compensation Plan (the “MATRIXX Plan”) as of
the Effective Date. The Plan also is intended to assume and discharge all of the
obligations of Cincinnati Bell Inc. (“CBI”) and its affiliates under CBI’s
Executive Deferred Compensation Plan (the “CBI Plan”) with respect to those
employees of Convergys and its affiliates who were participating in the CBI Plan
immediately prior to the Effective Date.

SECTION 2

GENERAL DEFINITIONS; GENDER AND NUMBER

2.1 GENERAL DEFINITIONS. For purposes of the Plan, the following terms shall
have the meanings hereinafter set forth unless the context otherwise requires:

2.1.1 “Accounts” means, collectively, all outstanding Cash Deferral Accounts,
Restricted Stock Accounts and Company Matching Accounts maintained for a Key
Employee.

2.1.2 “Beneficiary” means the person or entity designated by a Key Employee, on
forms furnished and in the manner prescribed by the Committee, to receive any
benefit payable under the Plan after the Key Employee’s death. If a Key Employee
fails to designate a beneficiary or if, for any reason, such designation is not
effective, his “Beneficiary” shall be his surviving spouse or, if none, his
estate.

 

1



--------------------------------------------------------------------------------

2.1.3 “Convergys Shares” means common shares of Convergys Corporation.

2.1.4 “Convergys Entity” means Convergys and each corporation which is a member
of a controlled group of corporations (within the meaning of section 414(b) of
the Code, as modified by section 415(h) of the Code) which includes Convergys.

2.1.5 “Code” means the Internal Revenue Code of 1986 as such Code now exists or
is hereafter amended.

2.1.6 “Committee” means Convergys Employee Benefits Committee.

2.1.7 “Employee” means any person who is an employee of a Convergys Entity.

2.1.8 “Key Employee” means, with respect to any calendar year, an Employee who
has been designated by the Committee as a “Key Employee” for such calendar year.

2.2 GENDER AND NUMBER. For purposes of the Plan, words used in any gender shall
include all other genders, words used in the singular form shall include the
plural form, and words used in the plural form shall include the singular form,
as the context may require.

SECTION 3

DEFERRALS; COMPANY MATCH

3.1 ELECTION OF DEFERRALS.

3.1.1 Subject to such rules as the Committee may prescribe, a Key Employee may
elect prior to January 1 of such calendar year (or such earlier date as may be
prescribed by the Committee) to defer up to 75% of his Basic Salary for any
calendar year in accordance with procedures established by the Committee.
Notwithstanding the foregoing, if an Employee first becomes a Key Employee after
the first day of a calendar year, such Key Employee may elect within 30 days of
the date on which he first becomes a Key Employee to defer a permissible
percentage of his Basic Salary for the remainder of the calendar year in
accordance with procedures prescribed by the Committee. Any election under the
preceding sentence shall be effective as of the first payroll period beginning
after the date the election is filed. For purposes of the Plan, “Basic Salary”
means the basic salary, pay in lieu of paid time off, short term disability pay,
sales incentive payments and bonuses, overtime pay, hiring bonuses and retention
bonuses payable to a Key Employee by a Convergys Entity, but not including spot
bonuses, patent bonuses, referral bonuses, severance pay, relocation pay,
imputed income, long term incentive payments and other special forms of pay.

 

2



--------------------------------------------------------------------------------

3.1.2 Subject to such rules as the Committee may prescribe, a Key Employee may
elect prior to January 1 of such calendar year (or such earlier date as may be
prescribed by the Committee) to defer up to 100% (subject to applicable
withholding) or a specific dollar amount (not less than $1,000) of any Annual
Cash Incentive Award otherwise payable during the calendar year pursuant to
procedures established by the Committee. For purposes of the Plan, “Annual Cash
Incentive Award” means the annual incentive award or bonus payable in cash to a
Key Employee by a Convergys Entity.

3.1.3 Subject to such rules as the Committee may prescribe, a Key Employee who
has received a Restricted Stock Award may elect to surrender any of the
restricted Convergys Shares as of any date permitted by the Committee (not later
than six months prior to the date on which the restrictions otherwise applicable
to such shares would lapse). For purposes of the Plan, “Restricted Stock Award”
means an award of Convergys Shares under the Convergys 1998 Long Term Incentive
Plan (the “1998 LTIP”) which is in the form of restricted stock.

3.2 CHANGING DEFERRALS. Subject to such rules as the Committee may prescribe, a
Key Employee who has elected to defer a portion of his Basic Salary or Annual
Cash Incentive Awards may change the amount of his deferral from one permissible
amount to another, effective as of any January 1, provided such change is made
prior to such January 1 (or such earlier date as may be prescribed by the
Committee).

3.3 SUSPENDING DEFERRALS.

3.3.1 Subject to such rules as the Committee may prescribe, a Key Employee who
has elected to defer a portion of his Basic Salary may suspend such election, as
of the first day of any payroll period, provided such election is made prior to
the first day of such payroll period. A Key Employee who has suspended his
election for deferrals in accordance with this Section 3.3.1 may again elect to
defer a portion of his Basic Salary, effective as of any January 1 following the
six month period beginning on the effective date of the suspension, provided
such election is made prior to such January 1 (or such earlier date as may be
prescribed by the Committee).

3.3.2 A Key Employee’s election to defer a portion of an Annual Cash Incentive
Award or to surrender any portion of a Restricted Stock Award may not be revoked
during the calendar year.

3.4 COMPANY MATCH.

3.4.1 Effective January 1, 2002, as of each day on which Basic Salary or Annual
Cash Incentive Award deferrals are credited, under Section 4.1, to the Cash

 

3



--------------------------------------------------------------------------------

Deferral Account of a Key Employee (“Deferral Date”), there shall also be
credited to such Key Employee’s Company Matching Account under Section 4.3, an
amount equal to the lesser of (a) the result obtained (not less than zero) by
subtracting the Maximum 401(m) Match from 4% of the Key Employee’s Total
Compensation or (b) 100% of the first 3% of Basic Salary and Annual Cash
Incentive Awards deferred by the Key Employee and 50% of the next 2% of Basic
Salary and Annual Cash Incentive Awards deferred by the Key Employee on the
Deferral Date. For purposes of the preceding sentence, “Total Compensation”
means the total Basic Salary and Annual Cash Incentive Awards paid to the Key
Employee on a Deferral Date or which would have been paid to the Key Employee on
the Deferral Date if he had not participated in a 401(k) plan or cafeteria plan
and “Maximum 401(m) Match” means the maximum Convergys Entity match which would
have been made for the Key Employee on the Deferral Date under the Convergys
Corporation Retirement and Savings Plan (the “RSP”) if the Key Employee had
elected to contribute 5% of his non-deferred compensation to the RSP on a
pre-tax basis (not in excess of the applicable dollar limitation). For purposes
of this Section 3.4.1 only, the terms “Basic Salary” and “Annual Cash Incentive
Award” shall not include an award payable under the 1998 LTIP or any other long
term incentive plan or any type of compensation (other than compensation in
excess of the applicable dollar limitation) which is excluded from the
definition of the term “Covered Compensation” under the RSP. Notwithstanding any
other provision of the Plan to the contrary, with respect to a Key Employee
hired on or after January 1, 2002, no amounts shall be credited under this
Section 3.4.1 with respect to Basic Salary or Annual Cash Incentive Award
deferrals credited to the Key Employee’s Cash Deferral Account prior to the date
on which he has complete one year of Eligibility Service (as defined in the
RSP).

3.4.2 As of any day on which the value of a Restricted Stock Award which a Key
Employee has elected to surrender is credited, under Section 4.2, to the
Restricted Stock Account of such Key Employee, there shall also be credited to
such Key Employee’s Company Matching Account under Section 4.3, an amount equal
to 4% of the value of the Restricted Stock Award credited to his Restricted
Stock Account.

3.5 DEFERRALS OF SAVINGS PLAN DISTRIBUTIONS.

3.5.1 Subject to such rules as the Committee may prescribe, a Key Employee who
has received a Required 401(k) Distribution may elect to defer from his Basic
Salary a dollar amount not greater than the dollar amount of the Required 401(k)
Distribution. Such deferral shall be made with respect to the Basic Salary paid
(1) after the Required 401(k) Distribution has been paid, (2) prior to the date
the services to which such Basic Salary relates have been performed and
(3) during the year in which the Required 401(k) Distribution is paid. Such
deferrals shall be credited to the Key Employee’s Cash Deferral Account. For
purposes of this Section 3.5, “Required 401(k) Distribution” means a
distribution of employee contributions and earnings from the RSP made to satisfy
the limitations contained in section 401(k) of the Code.

 

4



--------------------------------------------------------------------------------

3.5.2 Subject to such rules as the Committee may prescribe, a Key Employee who
has received a Required 401(m) Distribution may elect to defer from his Basic
Salary a dollar amount not greater than the dollar amount of the Required 401(m)
Distribution. Such deferral shall be made with respect to the Basic Salary paid
(1) after the Required 401(m) Distribution has been paid, (2) prior to the date
the services to which such Basic Salary relates have been performed and
(3) during the year in which the Required 401(k) Distribution is paid. Such
deferral shall be credited to the Key Employee’s Cash Deferral Account. For
purposes of this Section 3.5, “Required 401(m) Distribution” means a
distribution of company matching contributions and earnings from the RSP made to
satisfy the limitations under section 401(m) of the Code.

3.5.3 In the case of a Key Employee who has received a Required 401(k)
Distribution and who has incurred a Required 401(m) Forfeiture by reason of such
Required 401(k) Required Distribution, if a deferral of the Required 401(k)
Distribution amount is made under Section 3.5.1, there also shall be credited to
such Key Employee’s Company Matching Account, an amount equal to the amount of
the Required 401(m) Forfeiture associated with that Required 401(k)
Distribution. For purposes of this Section 3.5, “Required 401(m) Forfeiture”
means a forfeiture of company matching contributions and earnings under the RSP
by reason of a Required 401(k) Distribution.

SECTION 4

MAINTENANCE AND VALUATION OF ACCOUNTS

4.1 CASH DEFERRAL ACCOUNTS. There shall be established for each Key Employee who
has elected to defer a portion of his Basic Salary or Annual Cash Incentive
Award under Section 3.1.1, 3.1.2, 3.5.1 or 3.5.2 a separate Account, called a
Cash Deferral Account, which shall reflect the amounts deferred by the Key
Employee and the assumed investment thereof. Subject to such rules as the
Committee may prescribe, any amount deferred by a Key Employee under
Section 3.1.1, 3.1.2, 3.5.1 or 3.5.2 shall be credited to the Key Employee’s
Cash Deferral Account as of the day on which such deferred amount would have
otherwise been paid to the Key Employee and shall be assumed to have been
invested as designated by the Key Employee among the investments available under
the Plan.

4.2 RESTRICTED STOCK ACCOUNTS. There shall be established for each Key Employee
who has elected to surrender all or a portion of a Restricted Stock Award under
Section 3.1.3 a separate Account, called a Restricted Stock Account, which shall
reflect the value of the Convergys Shares surrendered by the Key Employee under
Section 3.1.3 and the assumed investment thereof. Subject to such rules as the
Committee may prescribe, an amount equal to the value of the Convergys Shares
surrendered by the Key Employee under Section 3.1.3 shall be credited to the Key
Employee’s Restricted Stock Account as of the day on which the Convergys Shares
are surrendered to Convergys. Amounts credited to the Key Employee’s Restricted
Stock Account on or after October

 

5



--------------------------------------------------------------------------------

29, 2001 shall be assumed to be invested in Convergys Shares at all times.
Amounts credited to the Key Employee’s Restricted Stock Account prior to
October 29, 2001 shall be assumed to have been invested exclusively in Convergys
Shares until six months after the Applicable Lapse Date for the surrendered
Convergys Shares. Thereafter, such amounts shall be assumed to have been
invested as designated by the Key Employee among the investments available under
the Plan. For purposes of the Plan, “Applicable Lapse Date” means, with respect
to any Restricted Stock Award, the date on which the restrictions would have
lapsed if the restricted Convergys Shares had not been surrendered.

4.3 COMPANY MATCHING ACCOUNTS. There shall be established for each Key Employee
who is entitled to a match under Section 3.4.1, 3.4.2 or 3.5.3 a separate
Account called a Company Matching Account, which shall reflect the match to be
credited on behalf of the Key Employee under Section 3.4.1, 3.4.2 and 3.5.3 and
the assumed investment thereof. The amount of the match shall be credited to the
Key Employee’s Company Matching Account as of the day on which the deferred
Basic Salary or Annual Cash Incentive Award to which the match relates would
have otherwise been paid to the Key Employee or, in the case of a match credited
pursuant to Section 3.4.2, as of the date on which the Key Employee elected to
surrender the Restricted Stock Award pursuant to Section 3.1.3. Amounts credited
to the Key Employee’s Company Matching Account shall be assumed to have been
invested as designated by the Key Employee, pursuant to rules prescribed by the
Committee, among the investments available under the Plan.

4.4 VALUATION. As soon as practical following the end of each calendar year, and
as of such other date as the Committee may prescribe, each Key Employee or, in
the event of his death, his Beneficiary, shall be furnished a statement as of
December 31 showing the balance of the Key Employee’s Accounts, the total
credits to such Accounts during the preceding calendar year, and, if amounts
credited to any such Accounts are assumed to have been invested in securities, a
description of such securities including the number of shares assumed to have
been purchased by the amounts credited to such Accounts.

4.5 PREDECESSOR PLAN ACCOUNTS. In the case of a Key Employee who had one or more
accounts under the MATRIXX Plan or the CBI Plan (the “Predecessor Plans”)
immediately prior to the Effective Date, the balance credited to each such
Account shall be transferred to the corresponding Account (Cash Deferral,
Restricted Stock or Company Matching) in this Plan as of the Effective Date.
From and after such transfer, the Key Employee shall cease to have any further
rights under any Predecessor Plan. To the extent that a Predecessor Plan Account
was assumed to have been invested in common shares of CBI (“CBI Shares”)
immediately prior to the Effective Date, the Key Employee’s Accounts in this
Plan shall be credited with one Convergys Share and one CBI Share (adjusted in
value to reflect the Convergys Shares distributed to CBI’s shareholders on the
Effective Date) for each CBI Share credited to his Predecessor Plan Accounts
immediately prior to the Effective Date and in the case of CBI Shares credited
to a Restricted Stock Account under this Plan, references to “Convergys Shares”
in Sections 4.2 and 5.2.4 shall include such CBI Shares.

 

6



--------------------------------------------------------------------------------

4.6 CONVERGYS SHARES. To the extent Key Employee’s Accounts are assumed to have
been invested in Convergys Shares:

4.6.1. Whenever any cash dividends are paid with respect to Convergys Shares,
additional amounts shall be credited to the Key Employee’s Accounts as of the
dividend payment date. The additional amount to be credited to each account
shall be determined by multiplying the per share cash dividend paid with respect
to the Convergys Shares on the dividend payment date by the number of assumed
Convergys Shares credited to the Key Employee’s Accounts on the day preceding
the dividend payment date. Such additional amount credited to the Key Employee’s
Account shall be assumed to have been invested in additional Convergys Shares on
the day on which such dividends are paid.

4.6.2. If there is any change in Convergys Shares through the declaration of a
stock dividend or a stock split or through a recapitalization resulting in a
stock split, or a combination or a change in shares, the number of shares
assumed to have been purchased for each Account shall be appropriately adjusted.

4.6.3 Whenever Convergys Shares are to be valued for purposes of the Plan, the
value of each such share shall be the closing price of the shares as reported on
the New York Stock Exchange on the business day preceding the date as of which
the valuation is performed or, if no sales were made on that date, on the next
preceding day on which sales were made.

SECTION 5

DISTRIBUTION

5.1 GENERAL. Except as otherwise provided in Section 5.5, no amount shall be
paid with respect to a Key Employee’s Accounts while he remains an Employee.
Unless the Committee otherwise provides, all payments with respect to a Key
Employee’s Accounts shall be made by the Convergys Entity which otherwise would
have paid the Basic Salary, Annual Cash Incentive Award or Restricted Stock
Award deferred by the Key Employee.

5.2 TERMINATION OF EMPLOYMENT. A Key Employee may elect to receive the amounts
credited to his Accounts in up to ten annual installment payments or 120 monthly
installment payments, commencing not earlier than the first business day of the
month following the date he ceases to be an Employee and not later than the
first business day of March of the calendar year following the calendar year in
which he ceases

 

7



--------------------------------------------------------------------------------

to be an Employee. If a Key Employee fails to make such election, the amounts
credited to the Key Employee’s Account shall be paid to the Key Employee in two
annual installments with the first installment being made on the first business
day of March of the calendar year following the calendar year in which the Key
Employee ceases to be an Employee.

5.2.1. The amount of each annual installment payable under this Section 5.2 (or,
in the case of monthly installments, the sum of the 12 installments paid during
each 12 month period) shall be, at the election of the Key Employee, either
(1) a specific dollar amount specified by the Key Employee (not less than
$50,000), or (2) a fraction of the amounts credited to the Key Employee’s
Accounts as of the installment payment date, the numerator of which is 1 and the
denominator of which is equal to the total number of installments remaining to
be paid (including the installment to be paid on the subject installment payment
date). If a Key Employee elects (2) above and the amount of any annual
installment (or, in the case of monthly installments, the sum of the 12
installments paid during each 12 month period) is less than $50,000, it shall be
increased to $50,000, as the case may be; provided that if the remaining amount
credited to the Accounts on any annual installment date is less than $50,000,
the payment shall be the amount necessary to reduce the amount credited to the
Account to $0.

5.2.2. Any election under this Section 5.2 must be made within the time
prescribed by the Committee but in no event later than six months prior to the
effective date of the Key Employee’s termination. Distributions made under this
Section 5.2 shall be subject to the rules and procedures prescribed by the
Committee. The Committee, in its discretion and subject to such rules as it may
prescribe, may allow a Key Employee to elect another form of payment not
otherwise described in this Section 5.2.

5.2.3. In its discretion, the Committee may condition the right to receive
payments with respect to a portion or all of a Key Employee’s Company Matching
Account on the Key Employee’s completing a minimum period of service prior to
the date on which he ceases to be an Employee. To the extent that a Key Employee
has not satisfied any applicable service requirements prior to the date on which
he ceases to be an Employee (other than by reason of his death), he shall not be
entitled to receive payment with respect to his Company Matching Account.

5.2.4. In the case of a Restricted Stock Account and that portion of the Company
Matching Account attributable to match credited pursuant to Section 3.4.2, such
amounts credited to such Accounts shall be subject to forfeiture at the same
time and to the same extent that the Convergys Shares surrendered would have
been if such Convergys Shares had not been surrendered. The provisions of this
Section 5.2.4 shall not apply to amounts credited to the Restricted Stock
Account under Section 4.6.1 or 4.6.2.

5.3 DEATH. Except as provided in Section 5.2.4, if a Key Employee ceases to be
an Employee by reason of his death, or if a Key Employee dies after ceasing to
be

 

8



--------------------------------------------------------------------------------

an Employee but before the amounts credited to his Accounts have been paid, the
amounts credited to the Key Employee’s Accounts shall be paid to the Key
Employee’s Beneficiary in one lump sum as of the first business day of the third
calendar quarter following the calendar quarter in which the Key Employee’s
death occurs; provided, however, that if the Key Employee has elected to have
his Accounts distributed in installments and if he dies after distribution has
commenced, the remaining installments shall be paid to the Beneficiary as they
become due.

5.4 DISTRIBUTIONS DURING EMPLOYMENT. Subject to such rules and restrictions as
the Committee may prescribe, a Key Employee may elect to receive a distribution
of up to the entire balance in his Cash Deferral Account or Restricted Stock
Account (to the extent that the Restricted Stock Account is not subject to
forfeiture). Any such election must be made both prior to the first day of the
calendar year in which the distribution is to be made and at least six months
prior to the effective date of the distribution. A Key Employee who elects to
receive a distribution under this Section 5.4 shall not be permitted to make
deferrals under Section 3.1 during the year in which the distribution occurs.
Notwithstanding any other provision of the Plan to the contrary, if a Key
Employee’s compensation is subject to the limitations described in Code
Section 162(m), the Compensation Committee may limit the amount a Key Employee
may elect to receive (under the terms of this Section 5.4) from that portion of
his Restricted Stock Account attributable to amounts credited to such account on
or after October 29, 2001.

5.5 FORM OF PAYMENT. Payments of that portion of a Key Employee’s Restricted
Stock Account that is attributable to amounts credited to such account on or
after October 29, 2001 shall be paid in the form of Convergys Shares. All other
payments under the Plan shall be made in cash.

5.6 CHANGE IN CONTROL. In the event of a Change in Control on or after
January 1, 2001, the provisions of this Section 5.6 will supersede any
conflicting provisions of the Plan.

5.6.1 In the event of a Change in Control, the full present value of all amounts
credited to Key Employee’s Accounts under the Plan as of the Change in Control,
whether or not vested, shall be fully funded to the Convergys Corporation
Grantor Trust (the “Trust”), in cash or other property acceptable to the
trustee, within five business days of such Change in Control.

5.6.2 For the purposes of this Section 5.6, a “Change in Control” shall be
deemed to have occurred if, (i) a tender offer shall be made and consummated for
the ownership of 30% or more of the outstanding voting securities of Convergys;
(ii) Convergys shall be merged or consolidated with another corporation and as a
result of such merger or consolidation less than 75% of the outstanding voting
securities of the surviving or resulting corporation shall be owned in the
aggregate by the former shareholders of Convergys, other than affiliates (within
the meaning of the Securities Exchange Act of 1934 as in effect on the Effective
Date (the “1934 Act”)) of any party to

 

9



--------------------------------------------------------------------------------

such merger or consolidation, as the same shall have existed immediately prior
to such merger or consolidation; (iii) Convergys shall sell substantially all of
its assets to another corporation which is not a wholly owned subsidiary; (iv) a
person, within the meaning of Section 3(a)(9) or of Section 13(d)(3) of the 1934
Act, shall acquire 20% or more of the outstanding voting securities of Convergys
(whether directly, indirectly, beneficially or of record), or a person, within
the meaning of Section 3(a)(9) or Section 13(d)(3) of the 1934 Act, controls in
any manner the election of a majority of the directors of Convergys; (v) or
within any period of two consecutive years commencing on or after the Effective
Date, individuals who at the beginning of such period constitute Convergys’
Board of Directors cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period. For purposes hereof, ownership of voting securities
shall take into account and shall include ownership as determined by applying
the provisions of Rule 13d-3(d)(1)(i) of the 1934 Act.

5.6.3 In the event of a Change in Control, the provisions of Section 5.6 may not
be deleted or amended on or subsequent to the Change of Control in any manner
whatsoever which would be adverse to one or more Key Employees without the
consent of each such Key Employee who would be so affected; provided, however,
the Convergys Compensation and Benefits Committee may make minor or
administrative changes to Section 5.6 or changes to conform to applicable legal
requirements. This Section 5.6.3 shall not limit the Convergys Compensation and
Benefits Committee from making any amendment to or deleting all or any portion
of Section 5.6 prior to a Change in Control.

SECTION 6

ADMINISTRATION OF THE PLAN

6.1 GENERAL. The general administration of the Plan and the responsibility for
carrying out its provisions shall be placed in the Committee.

6.2 EXPENSES. Expenses of administering the Plan shall be shared by each
Convergys Entity in such proportions as may be determined by the Committee.

6.3 COMPENSATION OF COMMITTEE. The members of the Committee shall not receive
compensation for their services as such, and, except as required by law, no bond
or other security need be required of them in such capacity in any jurisdiction.

6.4 RULES OF PLAN. Subject to the limitations of the Plan, the Committee may,
from time to time, establish rules for the administration of the Plan and the
transaction of its business. The Committee may correct errors, however arising,
and as far as possible, adjust any benefit payments accordingly. The
determination of the Committee as to the interpretation of the provisions of the
Plan or any disputed question shall be conclusive upon all interested parties.

 

10



--------------------------------------------------------------------------------

6.5 AGENTS AND EMPLOYEES. The Committee may authorize one or more agents to
execute or deliver any instrument. The Committee may appoint or employ such
agents, counsel (including counsel of any Company), auditors (including auditors
of any Company), physicians, clerical help and actuaries as in the Committee’s
judgment may seem reasonable or necessary for the proper administration of the
Plan.

6.6 INDEMNIFICATION. Each Convergys Entity shall indemnify each member of the
Committee for all expenses and liabilities (including reasonable attorney’s
fees) arising out of the administration of the Plan. The foregoing right of
indemnification shall be in addition to any other rights to which the members of
the Committee may be entitled as a matter of law.

SECTION 7

FUNDING OBLIGATION

Except as provided in Section 5.6, no Convergys Entity shall have any obligation
to fund, either by the purchase of Convergys Shares or the investment in any
account or by any other means, its obligation to Key Employees hereunder. If,
however, a Convergys Entity does elect to allocate assets to provide for any
such obligation, the assets allocated for such purpose shall be assets of the
Convergys Entity subject to claims against the Convergys Entity, including
claims of the Convergys Entity’s creditors, to the same extent as are other
corporate assets, and the Key Employee shall have no right or claim against the
assets so allocated, other than as general creditors of the Convergys Entity.

SECTION 8

AMENDMENT AND TERMINATION

The Convergys Compensation and Benefits Committee may, without the consent of
any Key Employee or Beneficiary, amend or terminate the Plan at any time;
provided that no amendment shall be made or act of termination taken which
divests any Key Employee of the right to receive payments under the plan with
respect to amount heretofore credited to the Key Employee’s Accounts.

 

11



--------------------------------------------------------------------------------

SECTION 9

NON-ALIENATION OF BENEFITS

No Key Employee or Beneficiary shall alienate, commute, anticipate, assign,
pledge, encumber or dispose of the right to receive the payments required to be
made by any Convergys Entity hereunder, which payments and the right to receive
them are expressly declared to be nonassignable and nontransferable. In the
event of any attempt to assign or transfer any such payment or the right to
receive them, no Convergys Entity shall have any further obligation to make any
payments otherwise required of it hereunder.

SECTION 10

MISCELLANEOUS

10.1 DELEGATION. The Committee may delegate to any Convergys Entity, person or
committee certain of its rights and duties hereunder. Any such delegation shall
be valid and binding on all persons and the person or committee to whom or which
authority is delegated shall have full power to act in all matters so delegated
until the authority expires by its terms or is revoked by the Committee, as the
case may be.

10.2 APPLICABLE LAW. The Plan shall be governed by applicable federal law and,
to the extent not preempted by applicable federal law, the laws of the State of
Ohio.

10.3 SEPARABILITY OF PROVISIONS. If any provision of the Plan is held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be construed and enforced as if such
provisions had not been included.

10.4 HEADINGS. Headings used throughout the Plan are for convenience only and
shall not be given legal significance.

10.5 COUNTERPARTS. The Plan may be executed in any number of counterparts, each
of which shall be deemed an original. All counterparts shall constitute one and
the same instrument, which shall be sufficiently evidenced by any one thereof.

 

CONVERGYS CORPORATION

COMPENSATION AND BENEFITS

COMMITTEE

By:

 

 

 

12